Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the liquid crystal layer and the diffusion particle layer are located between the two polarizers in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2002/0176036) in view of Hara et al. (US 2008/0049317).
Regarding claim 1, Kaneko teaches a display panel (Fig. 11, [0150-0168]), comprising a diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]), a color filtering layer (17 in Fig. 11, [0157, 0166]) and a liquid crystal layer (6 in Fig. 11, [0158]), the color filtering layer (17 in Fig. 11, [0166]) and the liquid crystal layer (6 in Fig. 11, [0158]) are stacked on the diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]),
wherein the diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]) comprises a transparent medium layer ([0059]) and scattering particles ([0059, 0165]) doped in the transparent medium layer ([0059]); at least one side surface (the side surface of 8 facing 14 in Fig. 11, [0058]) other than two largest surfaces (Fig. 11) of the transparent medium layer ([0059]) is a light incident surface (the side surface of 8 facing 14 in Fig. 11, [0058]).  
Kaneko does not teach that the diffusion particle layer comprises photosensitive polymeric monomers doped in the transparent medium layer, the photosensitive polymeric monomers are subjected to a polymerization reaction under an action of light incident from the light incident surface 
Hara et al. teaches that the diffusion particle layer (10 in Fig. 3A-4, [0068-0072]) comprises a transparent medium layer (1 in Fig. 3A-4, [0068]), luminous nanoparticles (3 in Fig. 3A-4, [0072-0078]) and photosensitive polymeric monomers
Hara et al. also teaches that photosensitive polymeric monomers ([0098]) are subjected to a polymerization reaction under an action of UV light ([0098]), and an UV light (Fig. 4, [0113], the UV light from light source 9) is incident from the light incident surface (Fig. 4) into the transparent medium layer (1 in Fig. 3A-4, [0068]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hara et al. for the system of Kaneko 

Regarding claim 6, Kaneko also teaches that the color filtering layer (17 in Fig. 11, [0157, 0166]) is located between (Fig. 11, [0157, 0166]) the diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]) and the liquid crystal layer (6 in Fig. 11, [0158]); or, the color filtering layer ([0166]) is located on a surface of the liquid crystal layer away from the diffusion particle layer ([0166]).

Regarding claim 14, Kaneko teaches a method for manufacturing a display panel (Fig. 11, [0150-0168]), comprising: 
providing a diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]), wherein the diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]) comprises a transparent medium layer ([0059]) and scattering particles ([0059, 0165]) doped in the transparent medium layer ([0059]), and a side surface (the side surface of 8 facing 14 in Fig. 11, [0058]) other than two largest surfaces (Fig. 11) of the transparent medium layer ([0059]) is a light incident surface (the side surface of 8 facing 14 in Fig. 11, [0058]); and 
stacking a color filtering layer (17 in Fig. 11, [0166]) and a liquid crystal layer (6 in Fig. 11, [0158]) on the diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]), wherein

Hara et al. teaches that the diffusion particle layer (10 in Fig. 3A-4, [0068-0072]) comprises a transparent medium layer (1 in Fig. 3A-4, [0068]), luminous nanoparticles (3 in Fig. 3A-4, [0072-0078]) and photosensitive polymeric monomers
Hara et al. also teaches that photosensitive polymeric monomers ([0098]) are subjected to a polymerization reaction under an action of UV light ([0098]), and an UV light (Fig. 4, [0113], the UV light 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hara et al. for the system of Kaneko such that the diffusion particle layer of the system of Kaneko comprises a transparent medium layer, luminous nanoparticles and photosensitive polymeric monomers as scattering particles doped in the transparent medium layer, the photosensitive polymeric monomers are subjected to a polymerization reaction under an action of light incident from the light incident surface into the transparent medium layer, and the photosensitive polymeric monomers subjected to the polymerization reaction are configured to scatter the light since this would help to effectively enhance the luminance of emitted light and obtain uniform light emission (Hara et al., [0033, 0050, 0056]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hara et al. as applied to claim 1 above, and further in view of Tanaka (US 2019/0384110).
Regarding claim 2, Kaneko does not teach that a material of the photosensitive polymeric monomers comprises any one selected from a group consisting of a salicylate material, a benzophenone material, a benzotriazole material, a substituted-acrylonitrile material, a triazine material, and a hindered-amine material. 
Tanaka teaches that ([0043-0048]) a material of photosensitive polymeric monomers ([0046-0047]) comprises any one selected from a group consisting of a salicylate material, a benzophenone material ([0046-0047]), a benzotriazole material, a substituted-acrylonitrile material, a triazine material, and a hindered-amine material.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tanaka for the system of Kaneko in .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hara et al. as applied to claim 1 above, and further in view of Dubrow et al. (US 2012/0113672).
Regarding claim 3, as stated in the rejection of claim 1 above, Kaneko in view of Hara et al. already teaches that the photosensitive polymeric monomers are the scattering particles. Kaneko in view of Hara et al. does not teach that a density of the photosensitive polymeric monomers at any position of the diffusion particle layer is positively correlated with a distance between the position and the light incident surface.  
Dubrow et al. that a density of scattering particles (2440/2540 in Fig. 24G and 25G, Fig 7A and 7C, [0165, 0191, 0196-0197]) at any position (Fig. 24G and 25G) of the diffusion particle layer (Fig. 24G and 25G, [0165, 0191, 0196-0197]) is positively correlated (Fig. 24G and 25G, Fig 7A and 7C, [0165, 0191, 0196-0197]) with a distance between the position and the light incident surface (Fig. 24G and 25G, Fig 7A and 7C, [0165, 0191, 0196-0197]).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Dubrow et al. for the system of Kaneko in view of Hara et al. such that a density of the photosensitive polymeric monomers of the system of Kaneko in view of Hara et al. at any position of the diffusion particle layer is positively correlated with a distance between the position and the light incident surface since this would help to .

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hara et al. as applied to claim 1 above, and further in view of Jin (CN101349823B).
Regarding claim 4, Kaneko also teaches that the display panel (Fig. 11, [0150-0168]) has a plurality of sub-pixel regions (Fig. 11, [0157, 0165, 0101, 0004]) arranged in an array (Fig. 11, [0157, 0165, 0101, 0004]); the color filtering layer (17 in Fig. 11, [0157, 0166]) comprises a plurality of color filtering blocks (R/B/G in Fig. 11, [0157]) located within (Fig. 11, [0157]) the plurality of sub-pixel regions (Fig. 11, [0157, 0165, 0101, 0004]) with a one-to-one correspondence (Fig. 11, [0157]). Kaneko does not teach that each of the color filtering blocks has a groove; and the liquid crystal layer comprises liquid crystal located in the groove.  
Jin teaches that each of the color filtering blocks (4 in Fig. 1-3, [0037-0042]) has a groove (41 in Fig. 1-3, [0037-0042]); and the liquid crystal layer (7 in Fig. 1, [0037]) comprises liquid crystal (Fig. 1, [0037]) located in the groove (41 in Fig. 1-3, [0037-0042]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jin for the system of Kaneko in view of Hara et al. since this would help to effectively overcome the defects of complicated manufacturing process, high production cost and inconsistent response speed (Jin, [0008]).

Regarding claim 5, Kaneko also teaches that any two adjacent color filtering blocks (R/B/G in Fig. 11, [0157]) are abutted against each other (Fig. 11).

Regarding claim 7, Kaneko does not explicitly point out that a material of the color filtering layer comprises resin.  
Jin teaches that a material of the color filtering layer (4 in Fig. 1-3, [0037-0042]) comprises resin ([0037]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jin for the system of Kaneko in view of Hara et al. since this would help to effectively overcome the defects of complicated manufacturing process, high production cost and inconsistent response speed (Jin, [0008]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hara et al. as applied to claim 1 above, and further in view of Chen et al. (US 2016/0306215).
Regarding claim 8, Kaneko teaches two polarizers (Fig. 11, [0153]) and the diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]) is a light guide plate (Fig. 11). Kaneko does not teach that the liquid crystal layer and the diffusion particle layer are located between the two polarizers.
Chen et al. teaches that two polarizers (510 and 520 in Fig. 7, [0038-0040]), and the liquid crystal layer (310 in Fig. 7, [0040]) and a light guide plate (110 in Fig. 7, [0028]) are located between (Fig. 7) the two polarizers (510 and 520 in Fig. 7, [0038-0040]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen et al. for the system of Kaneko in view of Hara et al. such that the liquid crystal layer and the diffusion particle layer of the system of Kaneko in view of Hara et al. are located between the two polarizers since this would help to provide a display device that is capable of displaying images while simultaneously allowing transparent viewing of the background behind the device (Chen et al., [0007]).

Regarding claim 9, Kaneko does not teach that the display panel is a normally- transparent display panel.
Chen et al. teaches that the display panel (Fig. 7-9B) is a normally-transparent display panel (Fig. 7, and Fig. 9A, [0041, 0038, 0029]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen et al. for the system of Kaneko in view of Hara et al. since this would help to provide a display device that is capable of displaying images while simultaneously allowing transparent viewing of the background behind the device (Chen et al., [0007]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hara et al. as applied to claim 1 above, and further in view of Sun et al. (CN205374931U).
Regarding claim 10, Kaneko does not teach that a material of the transparent medium layer comprises polymethyl methacrylate or polyimide.
Sun et al. teaches that (Fig. 1, Pages 2-3 of English translation of CN205374931U) a material of the transparent medium layer (Fig. 1) comprises polymethyl methacrylate (Page 3, Lines 19-24, PMMA in Pages 2-3 of English translation of CN205374931U) or polyimide.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Sun et al. for the system of Kaneko in view of Hara et al. since this would help to provide a transparent light guide and backlight of hit brightness (Sun et al., Page 3, Lines 19-24).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hara et al. as applied to claim 1 above, and further in view of Tanaka (US 2019/0384110), Dubrow et al. (US 2012/0113672), Jin (CN101349823B), Chen et al. (US 2016/0306215) and Sun et al. (CN205374931U).
Regarding claim 11, as stated in the rejection of claims 2-10 above, Kaneko in view of Hara et al., Tanaka, Dubrow et al., Jin, Chen et al. and Sun et al. teaches that a material of the photosensitive polymeric monomers comprises any one selected from a group consisting of a salicylate material, a benzophenone material, a benzotriazole material, a substituted-acrylonitrile material, a triazine material, and a hindered-amine material; a density of the photosensitive polymeric monomers at any position of the diffusion particle layer is positively correlated with a distance between the position and the light incident surface; the display panel has a plurality of sub-pixel regions arranged in an array, the color filtering layer comprises a plurality of color filtering blocks located within the plurality of sub-pixel regions with a one-to-one correspondence, each of the color filtering blocks has a groove, and the liquid crystal layer comprises liquid crystal located in the groove; any two adjacent color filtering blocks are abutted against each other; the color filtering layer is located between the diffusion particle layer and the liquid crystal layer, or, the color filtering layer is located on a surface of the liquid crystal layer away from the diffusion particle layer; a material of the color filtering layer comprises resin; the display panel comprises two polarizers, and the liquid crystal layer and the diffusion particle layer are located between the two polarizers; the display panel is a normally-transparent display panel; and a material of the transparent medium layer comprises polymethyl methacrylate or polyimide.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 2002/0176036) in view of Hirai et al. (US 2007/0202273).
Regarding claim 12, Kaneko teaches a display device (Fig. 11, [0150-0168]), comprising a display panel (Fig. 11, [0150-0168]) and a light source (14 in Fig. 11, [0153]), the display panel (Fig. 11, [0150-
the diffusion particle layer (8 in Fig. 11, [0165, 0058-0059]) comprises a transparent medium layer ([0059]) and scattering particles ([0059, 0165]) doped in the transparent medium layer ([0059]); at least one side surface (the side surface of 8 facing 14 in Fig. 11, [0058]) other than two largest surfaces (Fig. 11) of the transparent medium layer ([0059]) is a light incident surface (the side surface of 8 facing 14 in Fig. 11, [0058]); and  
the light source (14 in Fig. 11, [0153]) is located at the light incident surface (the side surface of 8 facing 14 in Fig. 11, [0058]).  
Kaneko does not teach that the scattering particles are photosensitive polymeric monomers, the photosensitive polymeric monomers are subjected to a polymerization reaction under an action of light incident from the light incident surface into the transparent medium layer, and the photosensitive polymeric monomers subjected to the polymerization reaction are configured to scatter the light.  
Hirai et al. teaches that the scattering particles (3 in Fig. 1, [0053, 0058, 0076, 0104-0106]) are photosensitive polymeric monomers ([0076, 0104-0105]), the photosensitive polymeric monomers (3 in Fig. 1, [0053, 0058, 0076, 0104-0106]) are subjected to a polymerization reaction ([0076, 0104-0105]) under an action of light incident into the transparent medium layer (1 in Fig. 1), and the photosensitive polymeric monomers (3 in Fig. 1, [0053, 0058, 0076, 0104-0106]) are subjected to a polymerization reaction ([0076, 0104-0105]) subjected to the polymerization reaction ([0076, 0104-0105]) are configured to scatter the light (Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Hirai et al. for the system of Kaneko such that the scattering particles are photosensitive polymeric monomers, the photosensitive polymeric 
Examiner notes: Since the patentability of a product does not depend on its method of production, the limitation "under an action of light incident from the light incident surface into the transparent medium layer" is examined as under an action of light incident into the transparent medium layer. Per MPEP 2113 I, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Hirai et al. as applied to claim 12 above, and further in view of Jia et al. (US 2015/0331171).
Regarding claim 13, Kaneko does not teach that the light source comprises a plurality of light-emitting diodes; and each of the light-emitting diodes comprises a red light-emitting unit, a green light-emitting unit, and a blue light-emitting unit.
Jia et al. teaches that (Fig. 2-6) the light source (Fig. 2-6, [0007, 0030-0031]) comprises a plurality of light-emitting diodes (5 in Fig. 4-6, [0007, 0030-0031]); and each of the light-emitting diodes (5 in Fig. 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tanaka for the system of Kaneko in view of Jia et al. since this would help to provide a side-light type backlight unit which has a higher luminance (Jia et al., [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/Shan Liu/
Primary Examiner, Art Unit 2871